Citation Nr: 1708719	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  12-26 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating for post-traumatic stress disorder (PTSD) in excess of 30 percent prior to February 5, 2016, and in excess of 70 percent thereafter.


REPRESENTATION

Veteran represented by:	Virginia Department of Veteran Services


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1980 to May 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions, dated January 2011 and August 2016, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The January 2011 rating decision granted service connection for PTSD at 30 percent, effective July 29, 2010.  The August 2016 rating decision granted an increased rating for PTSD to 70 percent, effective February 5, 2016.  Although this was a partial grant of the benefit sought, the Board notes that the Veteran has indicated continued disagreement with the rating assigned for her PTSD and she has not been granted the maximum benefit allowed; thus, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

This appeal is now being processed utilizing the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing system.


FINDINGS OF FACT

1.  Prior to February 5, 2016, the Veteran's PTSD was manifested by moderate symptoms such as insomnia, nightmares, irritability, anger, sadness, flashbacks and isolation; all resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

2.  Beginning February 5, 2016, the Veteran's PTSD has been manifested by symptoms such as nightmares, panic attacks, difficulty sleeping, avoidance, exaggerated startle response, depression, irritability, some memory impairment, hypervigilance, anxiety, flash backs, all resulting in deficiencies in most areas, but less than total social and occupational impairment.
CONCLUSION OF LAW

The criteria for an initial rating for PTSD in excess of 30 percent prior to February 5, 2016, and a rating in excess of 70 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Adequate notice was provided to the Veteran in a letter dated August 2010 that fully addressed all notice elements, including: information and evidence needed to substantiate a service connection claim, information regarding how ratings are assigned, what information and evidence must be submitted by her and what information and evidence would be obtained by VA.  Accordingly, no further development is required with respect to the duty to notify.

The Board also finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's available personnel records; service treatment records (STRs), as well as post-service reports of private and VA treatment.  Additionally, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.

The Veteran was afforded two VA examinations in conjunction with her claim in October 2010 and February 2016.  Review of the examination reports reveal that they include a review of her claims file and provide medical opinions that are supported by a rationale based upon the foregoing.  Therefore, the record includes several VA examinations that are adequate to adjudicate the increased rating claim being decided herein, and no further examination is necessary.

In summary, the facts relevant to this appeal have been properly developed, and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.

II.  PTSD 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson, 12 Vet. App. at 126.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

The Veteran's PTSD has been evaluated using Diagnostic Code 9411 of 38 C.F.R. § 4.130, which sets forth criteria for evaluating post-traumatic stress disorder using a general rating formula for mental disorders.  Pertinent portions of the general rating formula for mental disorders are as follows:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).....................30 percent 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships......................50 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships..............................70 percent

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name...........100 percent

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-5 (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders.)  Id.  

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The Board notes that 38 C.F.R. § 4.130 has been revised to refer to the recently released DSM-5, which does not contain information regarding GAF scores.  However, since much of the relevant evidence was obtained during the time period that the DSM-IV was in effect, the Board will still consider this information as relevant to this appeal.  Furthermore, there is no indication that the Veteran's diagnosis would be different under the DSM-5.  According to the DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job); a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers); a GAF between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships; a GAF between 71 to 80 is indicative that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).

The Veteran contends that her PTSD warrants a rating in excess of 30 percent prior to February 5, 2016, and a rating in excess of 70 percent thereafter. 

Prior to the January 2011 rating decision, the Veteran was afforded a VA examination in October 2010.  The Veteran reported a serious decline in her family role functioning and loss of interest in pleasurable activities.  The Veteran also reported that she did not have many issues at work and had been employed as a paralegal for 10 years. 

Mental status examination revealed appropriate appearance and hygiene.  Her mood and affect were depressed.  She maintained good eye contact and had normal thought processes and content.  Her judgment, insight, and intelligence were all normal but the examiner noted the Veteran had mild memory deficits.  The Veteran had a history of delusions and suspiciousness, including believing someone was watching her and not trusting people in general.  The examiner indicated that the Veteran did not have any inappropriate or obsessive-compulsive behavior.  She denied suicidal and homicidal thoughts. 

The examiner described the Veteran's symptoms as moderate but continuous and listed them as including: insomnia, nightmares, irritability, anger, sadness, flashbacks and isolation.  The examiner assigned a GAF of 59 and labeled her overall impairment as mild or transient but causing occupational and social impairment with decrease in work efficiency and tasks during periods of significant stress, an opinion indicative of a 10 percent rating.  

During the February 2016 VA examination, the Veteran reported that her symptoms had resurfaced due to world events, having less to do and now that her children are adults.  She stated the greatest impact has been on her marriage and her job performance but did not provide details as to these problems.  The examiner noted that the Veteran had been compliant with her medication and individual and group psychotherapy.  The examiner listed the Veteran's symptoms as including: depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, obsessional rituals, difficulty establishing and maintain work and social relationships and difficulty adapting to stressful circumstances. 

The examiner assigned a GAF of 55-60 and opined that her symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal, routine behavior, self-care and conversation.  This opinion is indicative of a 30 percent rating. 

A review of her VA treatment records shows mental health treatment for her PTSD symptoms and her reported symptoms are consistent with those shown during the VA examinations.  She discussed experiencing a variety of PTSD symptoms including: anxiety, flashbacks, insomnia, nightmares, poor memory, panic attacks, depression, irritability, decreased attention span, hypervigilance, exaggerated startle response, and avoidance.  She stated that going to group therapy helped but her work schedule prevented her from attending.  

Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is against awarding an initial rating in excess of 30 percent for the Veteran's service-connected PTSD prior to February 5, 2016, and a rating in excess of 70 percent beginning February 5, 2016.  

A disability rating greater than 30 percent is not appropriate for the period prior to February 5, 2016, because she did not exhibit symptoms more closely approximating those associated with a higher, 50 percent rating.  Prior to February 5, 2016, the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to depressed mood, irritability, isolation, and insomnia. 

The Board notes that, in August 2012 and August 2014, the Veteran reported flash backs, feelings of anxiety and suspicion, as well as stress at work.  However, there is no lay or medical evidence dated prior to February 2016, which showed additional symptoms that more nearly approximated those symptoms associated with a 50 percent rating-such as flattened affect, impaired speech and communication, panic attacks more than once a week, difficulty understanding complex commands, impaired memory, judgment, or abstract thinking.  Therefore, based on the foregoing, the Board finds an initial rating higher than 30 percent is not warranted prior to February 5, 2016. 

Although there was an increase in symptomatology, the Board finds the preponderance of the evidence does not support the grant of a rating higher than 70 percent at any point after February 5, 2016, because the Veteran does not have total social and occupational impairment.  Although the evidence shows the Veteran's PTSD resulted in occupational and social impairment in some areas, such as family relations and mood, the preponderance of the evidence does not reflect that, from February 5, 2016, to the present, she experienced gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own names.  Further, review of the February 2016 Disability Benefits Questionnaire indicates a 30 percent rating, rather than the 70 percent she was assigned.  The Board notes that there is evidence showing the Veteran experiences delusions, but the preponderance of the evidence dated from February 5, 2016, does not reflect that her delusions are persistent or prevent her from performing activities of daily living, as contemplated by the higher, 100 percent rating. 

In summary, and based on the foregoing, the Board finds that, from February 5, 2016, the Veteran's service-connected PTSD more nearly approximates the level of disability contemplated by the 70 percent rating under Diagnostic Code 9411, but no higher.  In making this determination, the Board notes that the Veteran was assigned a GAF score between 55 and 60 during this time period, which denotes moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers), which is consistent with a 50 percent rating. 

In evaluating the Veteran's increased rating claim, the Board is aware that the symptoms listed under the 50, 70, and 100 percent ratings are essentially examples of the type and degree of symptoms for that rating, and that the Veteran need not demonstrate those exact symptoms to warrant a higher rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the Board finds that the record does not show the Veteran manifested symptoms that equal or more nearly approximate the criteria for a 50 percent rating (or higher) prior to February 5, 2016, or the criteria for a 100 percent thereafter. 

In summary, the Board believes that 30 and 70 percent disability ratings for the timeframes on appeal contemplate the frequency, severity, and duration of her symptoms prior to February 5, 2016, and thereafter.  The ratings assigned are based on all the evidence of record rather than any isolated medical finding or assessment of level of disability.  38 C.F.R. § 4.126(a).  

For the reasons and bases set forth above, the Board finds the preponderance of the evidence is against the grant of an initial rating higher than 30 percent prior to February 5, 2016, or a rating higher than 70 percent thereafter for service-connected PTSD.  In making this determination, the Board has considered the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the grant of an increased rating at any point during the appeal period, that doctrine is not for application in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

III.  Additional Considerations 

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe her disability level and symptomatology with respect to the symptoms she experiences.  Specifically, the Veteran primarily reports anxiety, depression, suspiciousness, panic attacks, flack backs, insomnia, irritability, lack of concentration, exaggerated startle response, and isolation.  The previous 30 percent and current 70 percent rating under Diagnostic Code 9411 are specific for such symptomatology.  Thus, the Veteran's current schedular ratings are adequate to fully compensate her for her disability on appeal. 

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Thus, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria, and the Board will therefore not address this issue further.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, there is no suggestion, either from the record or the Veteran, that she is unemployable solely due to her service-connected PTSD.  In fact, in her submitted statements and during VA examinations, she reported that she is currently employed full-time.  Accordingly, the Board concludes that the issue of entitlement to TDIU is not presently before the Board.



ORDER

Entitlement to an initial rating for PTSD in excess of 30 percent prior to February 5, 2016 and a rating in excess of 70 percent thereafter is denied. 




____________________________________________
H.M. Walker 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


